Citation Nr: 1607303	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder (MDD), to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to waiver of debt resulting from overpayment of dependency benefits in the amount of $1,491.00, to include the preliminary consideration of the validity of the debt, is the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1995, to include service in Southwest Asia from January 1991 to May 1991.  She was awarded the Combat Medical Badge, the Southwest Asia Service Medal, and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015, and a copy of the hearing transcript is of record.  During that hearing, the Veteran's representative indicated that he would submit additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  Thereafter, additional evidence and a waiver of initial consideration by the AOJ was received and associated with the claims file. 

Although the Veteran initially characterized her psychiatric claim as one for service connection for PTSD and appealed that issue, the medical evidence of record also reflects other diagnosed psychiatric disorders.  More specifically, a March 2013 VA examination report shows that the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The Board also notes that the Veteran has also been diagnosed with MDD and is currently service connected for depressive disorder with insomnia associated with migraine headaches with nausea and vomiting.  Accordingly, the Board has re-characterized the claim for a psychiatric disorder as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, she has PTSD related to a stressful event occurring during her combat service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder other than MDD, namely PTSD, are met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prevail on the issue of service connection for any disability, there must be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, establishing service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  "If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran asserts that she currently suffers from PTSD resulting from a stressful event she experienced during her military service in Operation Desert Storm while serving as a combat medic.  In particular, she has stated that in 1991, while on a convoy, her unit hit a land mine field and "[a]s the mines exploded, some soldiers were severely injured and some were fatal."  See Veteran's January 2012 Statement (VA Form 21-0781); see also December 2015 Board Hearing Transcript at 6-8.  For the reasons set forth below, the Board concludes that service connection for an acquired psychiatric disorder other than MDD is warranted, as all the elements required for establishing service connection for PTSD have been satisfied.  See 38 C.F.R. § 3.304(f).

First of all, there is credible supporting evidence that the claimed in-service stressor occurred.  The Veteran's military personnel records reflect that she was on combat tour in Saudi Arabia in 1991 and participated in the Defense of Saudi Arabia, Liberation and Defense of Kuwait, and Southwest Asia Cease-Fire campaigns.  They also demonstrate that she was awarded the Combat Medical Badge in 1991 "[f]or proficiency in the performance of duties under hazardous combat medical operations."  Her DD Form 214 shows that her Military Occupational Specialty (MOS) was medical specialist.  Additionally, the Veteran's reported in-service stressor is related to her time in combat in 1991, as reflected by her personnel records and her own statements describing the event.  She is competent to report such in-service incidents.  See 38 C.F.R. § 3.159(a)(2).  Moreover, her claimed in-service stressor is consistent with the places, types, and circumstances of her service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Also, there is nothing to explicitly contradict her report.  Accordingly, because the evidence of record reflects that the Veteran was engaged in combat and the claimed stressor is related to that combat, the Veteran's testimony alone is sufficient to corroborate the claimed stressor based on her combat service.  See 38 C.F.R. § 3.304(f)(2).  Thus, the only remaining question is whether the Veteran has a current diagnosis of PTSD related to her in-service stressor.  

To this end, the medical evidence of record demonstrates that the Veteran was first diagnosed with PTSD in August 2010, and has continued to be diagnosed with PTSD by private mental health providers.  Critically, the record contains a current diagnosis of PTSD, specifically in conformity with DSM.  In particular, a May 2013 psychological evaluation by Dr. D.E.S. shows that the Veteran has been diagnosed with PTSD as defined by DSM-IV.  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5, and that the change applies to claims that are pending before the AOJ on August 4, 2014, such as this one, which was certified to the Board on August 13, 2015.  See 79 Fed. Reg. 45094 (Aug. 4, 2014).  However, any error in this regard is harmless, given the favorable outcome of this decision.)  Moreover, VA psychologist, Dr. M., in a September 2015 letter, attributed the Veteran's PTSD to military traumas, to include the Veteran's claimed in-service stressor (i.e., when she was in a vehicle that stopped in a land mine field and where several soldiers were killed and wounded when the land mines were set off).  She stated that the Veteran's symptoms included angry and anxious behavior, intrusive memories, obsessive rumination, heightened vigilance, being easily triggered, extreme isolating behavior, sleep difficulties, anhedonia, difficulty concentrating, lack of motivation, and a sense of detachment from others.  Other private mental health professionals, to include Dr. D.E.S., discussed and described the same stressor from military service and many of the same symptoms listed above in diagnosing the Veteran's PTSD.  See May 2013 Psychological Evaluation by Dr. D.E.S.; see also August 2010 and September 2010 Psychiatric Evaluations by CD Douglas Outpatient Services; December 2010 DeKalb Community Service Board (CSB) treatment note; February 2012 DeKalb CSB treatment note (with Dr. K.R.S.).

While a VA examiner, following a March 2013 VA examination, opined that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria, she did conclude that the Veteran's reported in-service stressor of her unit passing through a land mine field was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  Also, she indicated that the Veteran's claimed symptoms of recurrent and distressing recollections; recurrent distressing dreams; avoiding thoughts, feelings, or conversations; avoiding activities, places or people; difficulty falling or staying asleep; hypervigilance; and exaggerated startle response were associated with her claimed stressor.  

Moreover, although the examiner opined that the DSM-IV diagnostic criteria for PTSD were not met because the Veteran did not report enough symptoms relating to "[p]ersistent avoidance of stimuli associated with the trauma and numbing of general responsiveness" (to include markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others), the Veteran endorsed the adequate number of such symptoms (to include markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others) in her psychological evaluation with Dr. D.E.S. in May 2013.  Additionally, the examiner noted in her report that "[t]he treatment records provided to this examiner are dated 2010 and do not reference [the Veteran] expressing complaints of PTSD or anxiety symptoms" and that "[t]here are no updated medical records provided to this examiner."  Therefore, as to the examiner's opinion that the Veteran does not have PTSD conforming to the DSM-IV criteria and to the extent the examiner's opinion thereby also expresses that the Veteran's PTSD is not related to her claimed stressor, the Board finds it is entitled to little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

Based on the foregoing and after resolving all doubt in the Veteran's favor, the Board concludes that the probative medical evidence of record weighs in favor of finding that the Veteran has a current diagnosis of PTSD related to her conceded in-service stressor.  Therefore, the Board finds that service connection for an acquired psychiatric disorder other than MDD, specifically PTSD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than MDD, specifically PTSD, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


